Exhibit 10.226

THE CHARLES SCHWAB CORPORATION

EMPLOYEE STOCK INCENTIVE PLAN

as Amended September 20, 2001

Article 1. Introduction.

The Plan was adopted by the Board of Directors on October 22, 1997. The purpose
of the Plan is to promote the long-term success of the Company and the creation
of incremental stockholder value by (a) encouraging Employees to focus on
long-range objectives, (b) encouraging the attraction and retention of Employees
with exceptional qualifications and (c) linking Employees directly to
stockholder interests. The Plan seeks to achieve this purpose by providing for
Awards in the form of Restricted Shares or Options. The Plan shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

Article 2. Administration.

2.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of two or more non-employee Directors, who shall be
appointed by the Board.

2.2 Committee Responsibilities. The Committee shall select the Employees who are
to receive Awards under the Plan, determine the amount, vesting requirements and
other conditions of such Awards, may interpret the Plan, and make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan, and may, in
its discretion, delegate any of its responsibilities to such parties as it deems
proper. The Committee’s determinations under the Plan shall be final and binding
on all persons.

Article 3. Limitation on Awards.

The aggregate number of Restricted Shares and Options awarded under the Plan
shall be determined by the Board from time to time. If any Restricted Shares or
Options are forfeited, or if any Options terminate for any other reason before
being exercised, then such Restricted Shares or Options shall again become
available for Awards under the Plan. The limitation of this Article 3 shall be
subject to adjustment pursuant to Article 10. Any Common Shares issued pursuant
to the Plan may be authorized but unissued shares or treasury shares.

Article 4. Eligibility.

General Rule. The Committee shall make all determinations concerning the
Employees who shall be eligible to participate in the Plan, and the awards to
each Participant.

 

1



--------------------------------------------------------------------------------

Article 5. Options.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan, and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. In the case of an Employee who is
subject to the tax laws of a foreign jurisdiction, the Committee may designate
all or any part of an Option as an option qualifying for favorable tax treatment
under the laws of such foreign jurisdiction.

5.2 Options Nontransferability. No Option granted under the Plan shall be
transferable by the Optionee other than by will or the laws of descent and
distribution. An Option may be exercised during the lifetime of the Optionee
only by him or her. No Option or interest therein may be transferred, assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

5.3 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 10.

5.4 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price under an Option shall not be less than 100 percent of
the Fair Market Value of a Common Share on the date of grant. Subject to the
preceding sentence, the Exercise Price under any Option shall be determined by
the Committee. The Exercise Price shall be payable in accordance with Article 6.

5.5 Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option. Subject to the
preceding sentence, the Committee shall determine when all or any part of an
Option is to become exercisable and when such Option is to expire; provided
that, in appropriate cases, the Company shall have the discretion to extend the
term of an Option or the time within which, following termination of employment,
an Option may be exercised, or to accelerate the exercisability of an Option. A
Stock Option Agreement may provide for expiration prior to the end of its term
in the event of the termination of the Optionee’s employment and may provide for
the suspension of vesting when an employee is on a leave of absence for a period
in excess of six months in appropriate cases; provided that the exercisability
of Options shall be accelerated in the event of the Participant’s death or
Disability and, in the case of Retirement, the exercisability of all outstanding
Options shall be accelerated, other than any Options that had been granted
within two years of the date of the Optionee’s Retirement. Options may also be
awarded in combination with Restricted Shares, and such an Award may provide
that the Options will not be exercisable unless the related Restricted Shares
are forfeited. In addition, Options granted under this Section

 

2



--------------------------------------------------------------------------------

5 may be granted subject to forfeiture provisions which provide for forfeiture
of the Option upon the exercise of tandem awards, the terms of which are
established in other programs of the Company.

5.6 Effect of Change in Control. The Committee (in its sole discretion) may
determine, at the time of granting an Option, that such Option shall become
fully exercisable as to all Common Shares subject to such Option immediately
preceding any Change in Control with respect to the Company.

5.7 Restrictions on Transfer of Common Shares. Any Common Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee may determine. Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Common Shares.

5.8 Authorization of Replacement Options. Concurrently with the grant of any
Option to a Participant, the Committee may authorize the grant of Replacement
Options. If Replacement Options have been authorized by the Committee with
respect to a particular award of Options (the “Underlying Options”), the Option
Agreement with respect to the Underlying Options shall so state, and the terms
and conditions of the Replacement Options shall be provided therein. The grant
of any Replacement Options shall be effective only upon the exercise of the
Underlying Options through the use of Common Shares pursuant to Section 6.2 or
Section 6.3. The number of Replacement Options shall equal the number of Common
Shares used to exercise the Underlying Options, and, if the Option Agreement so
provides, the number of Common Shares used to satisfy any tax withholding
requirements incident to the exercise of the Underlying Options in accordance
with Section 13.2. Upon the exercise of the Underlying Options, the Replacement
Options shall be evidenced by an amendment to the Underlying Option Agreement.
The Exercise Price of a Replacement Option shall be no less than the Fair Market
Value of a Common Share on the date the grant of the Replacement Option becomes
effective. The term of each Replacement Option shall be equal to the remaining
term of the Underlying Option. No Replacement Options shall be granted to
Optionees when Underlying Options are exercised pursuant to the terms of the
Plan and the Underlying Option Agreement following termination of the Optionee’s
employment. The Committee, in its sole discretion, may establish such other
terms and conditions for Replacement Options as it deems appropriate.

5.9 Options Granted to Non-United States Employees. In the case of Employees who
are subject to the tax laws of a foreign jurisdiction, the Company may issue
Options to such Employees that contain terms required to conform with any
requirements for favorable tax treatment imposed by the laws of such foreign
jurisdiction, or as otherwise may be required by the laws of such foreign
jurisdiction. The terms of any such Options shall be governed by the Plan,
subject to the terms of any Addendum to the Plan specifically applicable to such
Options.

5.10 Effect of Job Elimination. Notwithstanding anything to the contrary
contained in the Plan or in any Stock Option Agreement or Stock Award Agreement
entered into with respect to an Award pursuant to the Plan, in the case of a
Participant who is an Officer, and who

 

3



--------------------------------------------------------------------------------

becomes entitled to receive payments with respect to a Severance Period pursuant
to the Charles Schwab Severance Pay Plan (the “Severance Plan”) on account of a
Job Elimination, the terms of the Plan and any Stock Option Agreement or Stock
Award Agreement entered into with respect to an Award shall be applied by
treating the Participant as if the Participant had terminated employment on the
Participant’s Termination Date. For purposes of applying this Section, the terms
Officer, Severance Period, Termination Date, and Job Elimination shall have the
meanings set forth in the Severance Plan.

Article 6. Payment for Option Shares.

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash at the time when such Common Shares
are purchased, except that the Committee may at any time accept payment pursuant
to Section 6.2 or 6.3.

6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable,
payment for all or any part of the Exercise Price may be made with Common Shares
which are surrendered to the Company. Such Common Shares shall be valued at
their Fair Market Value on the date when the new Common Shares are purchased
under the Plan. In the event that the Common Shares being surrendered are
Restricted Shares that have not yet become vested, the same restrictions shall
be imposed upon the new Common Shares being purchased.

6.3 Exercise/Sale. To the extent this Section 6.3 is applicable, payment may be
made by the delivery (on a form prescribed by the Company) of an irrevocable
direction to Charles Schwab & Co., Inc. to sell Common Shares (including the
Common Shares to be issued upon exercise of the Options) and to deliver all or
part of the sales proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

Article 7. Restricted Shares.

7.1 Time, Amount and Form of Awards. The Committee may grant Restricted Shares
with respect to an Award Year during such Award Year or at any time thereafter.
Each such Award shall be evidenced by a Stock Award Agreement between the Award
recipient and the Company. The amount of each Award of Restricted Shares shall
be determined by the Committee. Restricted Shares may also be awarded in
combination with Options, and such an Award may provide that the Restricted
Shares will be forfeited in the event that the related Options are exercised.

7.2 Payment for Restricted Share Awards. To the extent that an Award is granted
in the form of Restricted Shares, the Award recipient, as a condition to the
grant of such Award, shall be required to pay the Company in cash an amount
equal to the par value of such Restricted Shares.

7.3 Vesting or Issuance Conditions. Each Award of Restricted Shares shall become
vested, in full or in installments, upon satisfaction of the conditions
specified in the Stock Award Agreement. The Committee shall select the vesting
conditions in the case of Restricted Shares

 

4



--------------------------------------------------------------------------------

which may be based upon the Participant’s service, the Participant’s
performance, the Company’s performance or such other criteria as the Committee
may adopt; provided that, in the case of an Award of Restricted Shares where
vesting is based entirely on the Participant’s service, (i) vesting shall be
accelerated in the event of the Participant’s death or Disability; (ii) in the
case of Retirement, vesting shall be accelerated for all Restricted Shares that
had been granted more than two years prior to the date of the Participant’s
Retirement; and (iii) vesting shall be suspended when an employee is on a leave
of absence for a period in excess of six months in appropriate cases, as
determined by the Company. The Committee, in its sole discretion, may determine,
at the time of making an Award of Restricted Shares, that such Award shall
become fully vested in the event that a Change in Control occurs with respect to
the Company.

Article 8. Claims Procedures.

Claims for benefits under the Plan shall be filed in writing with the Committee
on forms supplied by the Committee. Written notice of the disposition of a claim
shall be furnished to the claimant within 90 days after the claim is filed. If
the claim is denied, the notice of disposition shall set forth the specific
reasons for the denial, citations to the pertinent provisions of the Plan, and,
where appropriate, an explanation as to how the claimant can perfect the claim.
If the claimant wishes further consideration of his or her claim, the claimant
may appeal a denied claim to the Committee (or to a person designated by the
Committee) for further review. Such appeal shall be filed in writing with the
Committee on a form supplied by the Committee, together with a written statement
of the claimant’s position, no later than 90 days following receipt by the
claimant of written notice of the denial of his or her claim. If the claimant so
requests, the Committee shall schedule a hearing. A decision on review shall be
made after a full and fair review of the claim and shall be delivered in writing
to the claimant no later than 60 days after the Committee’s receipt of the
notice of appeal, unless special circumstances (including the need to hold a
hearing) require an extension of time for processing the appeal, in which case a
written decision on review shall be delivered to the claimant as soon as
possible but not later than 120 days after the Committee’s receipt of the appeal
notice. The claimant shall be notified in writing of any such extension of time.
The written decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, and shall
specifically refer to the pertinent Plan provisions on which it is based. All
determinations of the Committee shall be final and binding on Participants and
their beneficiaries.

Article 9. Voting Rights and Dividends.

All holders of Restricted Shares shall have the same voting, dividend, and other
rights as the Company’s other stockholders.

Article 10. Protection Against Dilution; Adjustment of Awards.

10.1 General. In the event of a subdivision of the outstanding Common Shares, a
declaration of a dividend payable in Common Shares, a declaration of a dividend
payable in a form other than Common Shares, a combination or consolidation of
the outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a

 

5



--------------------------------------------------------------------------------

recapitalization, a spinoff or a similar occurrence, the Committee shall make
appropriate adjustments in one or more of (a) the number of Options and
Restricted Shares available for future Awards under Article 3, (b) the number of
Common Shares covered by each outstanding Option or (c) the Exercise Price under
each outstanding Option.

10.2 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Options and Restricted Shares shall be subject
to the agreement of merger or reorganization. Such agreement may provide,
without limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if the Company
is a surviving corporation), for accelerated vesting or for settlement in cash.

10.3 Reservation of Rights. Except as provided in this Article 10, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Common Shares subject to
an Option. The grant of an Award pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

Article 11. Limitation of Rights.

11.1 Employment Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain employed by the Company
or any Subsidiary. The Company and its Subsidiaries reserve the right to
terminate the employment of any employee at any time, with or without cause,
subject only to a written employment agreement (if any).

11.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
or other rights as a stockholder with respect to any Common Shares covered by
his or her Award prior to the issuance of such Common Shares, whether by
issuance of a certificate, book entry or other procedure. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date when such certificate is issued, except as expressly provided in
Articles 7, 9 and 10.

11.3 Government Regulations. Any other provision of the Plan notwithstanding,
the obligations of the Company with respect to Common Shares to be issued
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations, and such approvals by any governmental agencies as may be required.
The Company reserves the right to restrict, in whole or in part, the delivery of
Common Shares pursuant to any Award until such time as:

 

6



--------------------------------------------------------------------------------

(a) Any legal requirements or regulations have been met relating to the issuance
of such Common Shares or to their registration, qualification or exemption from
registration or qualification under the Securities Act of 1933, as amended, or
any applicable state securities laws; and

(b) Satisfactory assurances have been received that such Common Shares, when
issued, will be duly listed on the New York Stock Exchange or any other
securities exchange on which Common Shares are then listed.

Article 12. Withholding Taxes.

12.1 General. To the extent required by applicable federal, state, local or
foreign law, the recipient of any payment or distribution under the Plan shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of such payment or
distribution. The Company shall not be required to make such payment or
distribution until such obligations are satisfied.

12.2 Withholding On Options or Restricted Shares. The Committee may permit an
Optionee who exercises Options, or who receives Awards of Restricted Shares, to
satisfy all or part of his or her withholding tax obligations by having the
Company withhold a portion of the Common Shares that otherwise would be issued
to him or her under such Awards. Such Common Shares shall be valued at their
Fair Market Value on the date when taxes otherwise would be withheld in cash.
The payment of withholding taxes by surrendering Common Shares to the Company,
if permitted by the Committee, shall be subject to such restrictions as the
Committee may impose, including any restrictions required by rules of the
Securities and Exchange Commission.

Article 13. Assignment or Transfer of Award.

Any Award granted under the Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. However, this Article
13 shall not preclude (i) a Participant from designating a beneficiary to
succeed, after the Participant’s death, to those of the Participant’s Awards
(including without limitation, the right to exercise any unexercised Options) as
may be determined by the Company from time to time in its sole discretion, or
(ii) a transfer of any Award hereunder by will or the laws of descent or
distribution.

Article 14. Future of Plans.

14.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
October 22, 1997. The Plan shall remain in effect until it is terminated under
Section 14.2.

14.2 Amendment or Termination. The Committee may, at any time and for any
reason, amend or terminate the Plan.

 

7



--------------------------------------------------------------------------------

14.3 Effect of Amendment or Termination. No Award shall be made under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not adversely affect the rights of any holder of any Option or
Restricted Shares previously granted under the Plan.

Article 15. Definitions.

15.1 “Award” means any award of an Option or a Restricted Share under the Plan.

15.2 “Award Year” means a fiscal year beginning January 1 and ending December 31
with respect to which an Award may be granted.

15.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

15.4 “Change in Control” means the occurrence of any of the following events
after the effective date of the Plan as set out in Section 14.1:

(a) A change in control required to be reported pursuant to Item 6(e) of
Schedule 14A of Regulation 14A under the Exchange Act;

(b) A change in the composition of the Board, as a result of which fewer than
two-thirds of the incumbent directors are directors who either (i) had been
directors of the Company 24 months prior to such change or (ii) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination;

(c) Any “person” (as such term is used in sections 12(d) and 13(d) of the
Exchange Act) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities ordinarily (and apart from
rights accruing under special circumstances) having the right to vote at
elections of directors (the “Base Capital Stock”); provided, however, that any
change in the relative beneficial ownership of securities of any person
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company.

15.5 “Code” means the Internal Revenue Code of 1986, as amended.

15.6 “Committee” means the Compensation Committee of the Board, as constituted
from time to time.

15.7 “Common Share” means one share of the common stock of the Company.

 

8



--------------------------------------------------------------------------------

15.8 “Company” means The Charles Schwab Corporation, a Delaware corporation.

15.9 “Disability” means the inability to engage in any substantial gainful
activity considering the Participant’s age, education and work experience by
reason of any medically determined physical or mental impairment that has
continued without interruption for a period of at least six months and that can
be expected to be of long, continued and indefinite duration. All determinations
as to whether a Participant has incurred a Disability shall be made by the
Committee, the findings of which shall be final, binding and conclusive.

15.10 “Employee” means a common-law employee, other than an officer of the
Company or any Subsidiary, as determined by the Committee.

15.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

15.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

15.13 “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of an Option, as specified by the Committee in the
applicable Stock Option Agreement.

15.14 “Fair Market Value” means the market price of a Common Share, determined
by the committee as follows:

(a) If the Common Share was traded on a stock exchange on the date in question,
then the Fair Market Value shall be equal to the closing price reported by the
applicable composite-transactions report for such date;

(b) If the Common Share was traded over-the-counter on the date in question and
was classified as a national market issue, then the Fair Market Value shall be
equal to the last transaction price quoted by the NASDAQ system for such date;

(c) If the Common Share was traded over-the-counter on the date in question but
was not classified as a national market issue, then the Fair Market Value shall
be equal to the mean between the last reported representative bid and asked
prices quoted by the NASDAQ system for such date; and

(d) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

15.15 “Option” means an employee stock option, other than an option described in
sections 422 through 424 of the Code, including a Replacement Option, granted
under the Plan and entitling the holder to purchase one Common Share.

 

9



--------------------------------------------------------------------------------

15.16 “Optionee” means an individual, or his or her estate, legatee or heirs at
law that holds an Option.

15.17 “Participant” means an Employee who has received an Award.

15.18 “Plan” means this Charles Schwab Employee Stock Incentive Plan, as it may
be amended from time to time.

15.19 “Replacement Option” means an Option that is granted when a Participant
uses a Common Share held or to be acquired by the Participant to exercise an
Option and/or to satisfy tax withholding requirements incident to the exercise
of an Option.

15.20 “Restricted Share” means a Common Share awarded to a Participant under the
Plan.

15.21. “Retirement” shall mean any termination of employment of an Optionee for
any reason other than death at any time after the Optionee has attained fifty
(50), but only if, at the time of such termination, the Participant has been
credited with at least seven (7) Years of Service under the Charles Schwab
Profit Sharing and Employee Stock Ownership Plan. The foregoing definition shall
apply to all Stock Option Agreements entered into pursuant to the Plan,
irrespective of any definition to the contrary contained in any such Stock
Option Agreement.

15.22 “Stock Award Agreement” means the agreement between the Company and the
recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Share.

15.23 “Stock Option Agreement” means the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her option.

15.24 “Subsidiary” means any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50 percent of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

 

10



--------------------------------------------------------------------------------

ADDENDUM

THE UNITED KINGDOM 2001 EMPLOYEE SHARE OPTION SCHEME

OF THE CHARLES SCHWAB CORPORATION

This Addendum to The Charles Schwab Corporation Employee Stock Incentive Plan
(the “Employee Plan”) shall constitute the rules of the United Kingdom 2001
Employee Share Option Scheme (“Scheme”) of The Charles Schwab Corporation (the
“Company”), as approved by the United Kingdom’s Board of Inland Revenue (“Inland
Revenue”) under Schedule 9 to the United Kingdom’s Income and Corporation Taxes
Act 1988 (the “Act”).

Definitions

 

  1 Except as specifically set forth in this Addendum, the terms and conditions
of the Employee Plan shall apply to the Scheme. In addition, the following
definitions will apply to this Scheme:

 

  1.1 References to the “Act” are to the United Kingdom’s Income and Corporation
Taxes Act 1998.

 

  1.2 The expression “New Option” means an Option over shares in the Acquiring
Company (as defined in rule 5.2) or some other company falling within paragraph
10(b) or 10(c) of Schedule 9 to the Act, meeting the requirements of
sub-paragraphs 15(3)(a) to (d) of Schedule 9 to the Act, granted in
consideration of the release of a subsisting Option within the “appropriate
period” (as defined by paragraph 15(2) of Schedule 9 to the Act).

 

  1.3 The expression “Option-holder” means the person to whom an option has been
granted under this Scheme and references to “Optionee” in the Employee Plan
shall be construed accordingly.

 

  1.4 The expression “Participating Company” means the Company and any company
which is under the control of the Company, within the meaning of section 840 of
the Act, and to which the Committee shall have resolved that this Scheme shall
for the time being extend.

 

  1.5 References to “Qualifying Shares” in this Addendum are references to
Shares which satisfy the requirements of paragraphs 10 to 14 of Schedule 9 to
the Act.

 

  1.6 References to “Shares” in this addendum are references to shares or shares
of Common Stock in the Company.

 

11



--------------------------------------------------------------------------------

Eligibility and Grant

 

  2.1 Options may be granted under the Scheme to a person who is an employee
(other than one who is a director) or a full-time director of a Participating
Company, and for this purpose a person shall be treated as a full-time director
of a Participating Company if he is obliged to devote not less than 25 hours a
week, excluding meal breaks, to the performance of the duties of his office or
employment with that company (or with that company and any other company which
is a Participating Company). References in the Employee Plan to “employee” shall
be construed accordingly.

 

  2.2 No Options under this Scheme may be granted to, or exercised by, a person
who is not eligible to participate by virtue of paragraph 8 of Schedule 9 to the
Act, as modified by section 187 (3) (a) of the Act.

 

  2.3 No Option may be granted at a time when the Shares over which it is
granted are not Qualifying Shares.

 

  2.4 For the purposes of Article 5.4, the Fair Market Value, as determined by
the Committee in respect of any Option under this Scheme, shall be as defined in
Article 15.14(a) of the Employee Plan if the Stock Exchange referred to in that
Article is the New York Stock Exchange and the closing price referred to in that
Article is the closing price on the New York Stock Exchange and in any other
case shall be not less than the market value of the shares as agreed in advance
with the United Kingdom Inland Revenue Shares Valuation Division.

 

  2.5 Only Options (as defined in the Employee Plan) shall be granted under this
Scheme and no Replacement Options or Restricted Shares as outlined in Articles
5.8 and 7 respectively of the Employee Plan shall be granted under this Scheme.
Articles 5.8, 7 and 9 of the Employee Plan shall not apply for the purposes of
this Scheme.

 

  2.6 No Option granted under this Scheme shall be exercisable more than ten
years after the date the Option is granted. Article 5.5 of the Employee Plan
shall be constructed accordingly.

Limitation on Awards

 

  3. For the purposes of Article 3 of the Employee Plan, any Option granted
under this Scheme to any person shall be limited and take effect so that the
sterling equivalent of the amount payable on the exercise of such Option, when
added to the aggregate sterling equivalent of Shares which are capable of being
acquired under subsisting rights obtained by the Participant under this Scheme
or any other share option scheme established by the Company or any associated
company (within the meaning contained in section 416 of the Act) of the Company
and approved under Schedule 9 to the Act (but excluding any rights obtained
under a savings related share option scheme) shall not exceed the limit set out
in paragraph 28 of Schedule 9 to the Act.

 

12



--------------------------------------------------------------------------------

For the purposes of this Scheme, the sterling equivalent of any amount payable
on the exercise of an option shall be the amount converted into pounds sterling
at the highest buying rate shown in the day’s spread as published in the
Financial Times for the date of grant of such option or at such other rate as
may be agreed from time to time with the United Kingdom Inland Revenue Shares
Valuation Division.

Exercise

 

  4.1 No Option may be exercised whilst this Scheme is and is intended to remain
approved by the Inland Revenue unless the Shares which would be acquired are
Qualifying Shares.

 

  4.2 Any terms and conditions imposed by the Committee under Article 5.1 of the
Employee Plan for the exercise of Options granted under this Scheme shall be
factual and objective, laid down at the time of grant, and shall not be amended
or waived after the time of grant unless event or events have occurred such that
the Committee reasonably believes that the original conditions as amended or
waived will be a fairer measure and would not be less difficult to satisfy than
the original condition. Any conditions imposed shall not be effective until
approved by the United Kingdom Inland Revenue. Any other terms determined by the
Company may only be imposed if they otherwise comply with the requirements set
out in Schedule 9 to the Act.

 

  4.3 Notwithstanding Article 5.2 of the Employee Plan, no Option may be
transferred by will, and on the death of the Option-holder any subsisting Option
may be exercised by his personal representatives not later than one year after
the date of his death. The proviso in Article 13 of the Employee Plan shall not
apply.

 

  4.4 Article 5.5 of the Employee Plan shall not apply to this Scheme. Each
Stock Option Agreement shall specify the date when all or any installment of the
Option is to become exercisable (the vesting of the Option). The Stock Option
Agreement shall also specify the term of the Option. Any subsisting Options may
be exercised by the Participant or, if deceased, by his personal representatives
in whole or in part (including any unvested part) at the time of or, subject to
rule 4.5, at any time following the occurrence of the earliest of the following
events:

 

  (i) the death of the Participant; and

 

  (ii) upon the Participant ceasing to be a director or employee of a
Participating Company or the Company or any Subsidiary as defined in Article
15.24 of the Employee Plan where that cessation was by reason of Disability,
injury or Retirement.

 

  4.5 An Option shall lapse and become thereafter incapable of exercise on the
earliest of the following events:

 

  (i) the tenth anniversary of the date the Option is granted;

 

13



--------------------------------------------------------------------------------

  (ii) where a Participant ceases to be a director or employee of a
Participating Company or the Company or any Subsidiary as defined in Article
15.24 of the Employee Plan by reason of death, Disability or injury, the first
anniversary following such cessation;

 

  (iii) where a Participant ceases to be a director or employee of a
Participating Company or the Company or any Subsidiary as defined in Article
15.24 of the Employee Plan by reason of Retirement, the second anniversary
following such cessation; and

 

  (iv) the end of the period of exercisability determined in accordance with
rule 5.

 

  4.6 Payment for Shares on the exercise of Options granted under this Scheme
shall be in cash and not through the delivery of Shares of Common Stock or
otherwise as described in Articles 6.2 and 6.3 of the Employee Plan.

 

  4.7 Shares shall be issued and the Option-holder registered as a shareholder
within 30 days of receipt of a valid exercise notice.

 

  4.8 Notwithstanding the provisions of Article 5.7 or 6.2 of the Employee Plan,
any Shares issued upon the exercise of an Option under this Scheme shall not be
subject to any forfeiture conditions, rights of repurchase, rights of first
refusal or any other transfer restrictions that do not apply to all holders of
Shares.

 

  4.9 Article 12.2 shall apply so that the Company shall not be obliged to issue
the shares until the obligations are satisfied .

 

  4.10 The Company shall keep available sufficient unissued Shares or Shares in
the Treasury to satisfy the exercise in full of all Options granted under this
Scheme and for the time being remaining capable of being exercised.

Takeover, Change of Control

 

  5.1 If any person obtains control of the Company (within the meaning of
section 840 of the Act) as a result of making:

 

  (i) a general offer to acquire the whole of the issued share capital of the
Company (other than that which is already owned by him) which is unconditional
or which is made on a condition such that if it is satisfied the person making
the offer will have control of the Company; or

 

  (ii) a general offer to acquire all the shares (other than shares which are
already owned by him) in the Company which are of the same class as Shares
subject to a subsisting Option,

then the Committee shall notify all Participants as soon as is practicable after
the change of control. Any subsisting Option may be exercised from the date of
the receipt of that notification up to the expiry of a period ending six months
from the time when the person making the offer has obtained control of the
Company and any condition subject to which the offer is made has been satisfied.

 

14



--------------------------------------------------------------------------------

  5.2 If as a result of the events specified in rule 5.1 an “Acquiring Company”
(as defined in paragraph 15 of Schedule 9 to the Act) has obtained control of
the Company, the Participant may, if the Acquiring Company so agrees, release
any subsisting Option he holds in consideration for the grant of a New Option.

 

  5.3 Where the circumstances noted in rule 5.2 apply, New Options may be
granted within the terms of paragraph 15(1) of Schedule 9 to the Act in
consideration for the release of Options previously granted under this Scheme.
Such New Options are deemed to be equivalent to the old Options and to have been
granted within the terms of this Scheme, provided the New Options satisfy the
conditions in paragraph 15(3) of Schedule 9 to the Act and the release of the
Option takes place within six months of the date the Acquiring Company obtains
control of the Company. A New Option issued in consideration of the release of
an Option shall be evidenced by an option which shall import the relevant
provisions of this Scheme.

 

  5.4 A New Option shall, for all other purposes of this Scheme, be treated as
having been acquired at the same time as the corresponding released Option.

 

  5.5 If any person obtains control of the Company other than as a result of the
events specified in rule 5.1, then the Committee shall notify all Participants
as soon as practicable after the change of control. Any subsisting Option may be
exercised from the date of the receipt of that notification up to the expiry of
a period ending six months from the time when the person obtains control of the
Company.

 

  5.6 If, as a result of the events specified in rules 5.1 or 5.3, a company has
obtained control of the Company, the Committee shall be entitled at any time to
require all holders of subsisting Options to exercise those Options within 30
days by notice in writing to the Participant to this effect.

 

  5.7 The periods of exercisability under this rule 5 and the date of lapse
under rule 4.5 are those of whichever of the pre-conditions of rules 5.1, 5.3 or
5.4 are first achieved. The subsequent achievement of any other pre-conditions
will not cause a period of exercisability to begin nor a date of lapse to arise.

 

  5.8 For the purpose of this rule 5 other than rule 5.2, a person shall be
deemed to have obtained control of the Company if he and others acting in
concert with him have together obtained control of it.

 

  5.9 The exercise of an Option pursuant to the preceding provisions of this
rule 5 shall not be subject to any conditions imposed pursuant to Article 5.1 of
the Employee Plan as amended by rule 4.2.

 

15



--------------------------------------------------------------------------------

Employment Relationship

 

  6. With respect to Options granted pursuant to he Scheme, Article 11 of the
Employee Plan shall be subject to the following: Any Participant or Employee
shall waive any and all rights to compensation or damages on the termination of
his office or employment with any past or present Participating Company or
Subsidiary for any reason whatsoever insofar as those rights arise or may arise
from his ceasing to have rights under or to be entitled to exercise any Option
under this Scheme as a result of the termination. Neither the grant of an Option
nor any benefit which may accrue to a Participant on the exercise of an Option
shall form part of that Participant’s remuneration entitlement from his office
or employment, nor shall the grant of an Option create any right or entitlement
on the Participant to have any further Options granted to him under this Scheme
if at all.

Protection Against Dilution: Variation of Share Capital

 

  7. With respect to Options granted pursuant to he Scheme, Article 10.1 of the
Employee Plan shall apply, but (i)_ with the omission of the following words and
phrases : “a declaration of a dividend payable in Common Shares (other than a
bonus issue of shares with no cash alternative)”, “a declaration of a dividend
payable in a form other than Common Shares”, “a spin-off or similar occurrence;”
and (ii) as if the following words were added “or any other variation of the
issued Common Shares” before the words “the Committee”. Adjustments to Options,
as described in Article 10 of the Employee Plan, shall be at the discretion of
the Committee and shall not be effective under this Scheme until approved by the
United Kingdom Inland Revenue.

Alteration of Scheme rules

 

  8. The Committee may make such alterations to the provisions of this Scheme as
may be permitted by Article 14.2 of the Employee Plan, provided that any such
alteration made at a time when this Scheme is to remain approved by the United
Kingdom Inland Revenue shall not have effect unless and until the alteration has
the prior approval in writing of the United Kingdom Inland Revenue.

 

16